Citation Nr: 1503136	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from October 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  The Veteran timely appealed that decision.  

During the pendency of the claim, service connection for the Veteran's left ear hearing loss was awarded by a January 2013 rating decision; accordingly, the only issue left on appeal is the Veteran's right ear hearing loss claim.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013; a transcript of that hearing is associated with the claims file.

The Board notes that the Veteran's last VA examination was in April 2012, when he averaged 25 decibels of loss in his right ear and had a 100 percent Maryland CNC score.  At his April 2013 hearing, the Veteran stated that he had the same hearing acuity as in April 2012.  The Veteran, however, submitted a private audiological examination from April 2013, in which he again showed 25 decibel average of loss in his right ear, though his word discrimination score was 96 percent.  Therefore, it appears that the Veteran's right ear hearing loss may have worsened since his last VA examination, regardless of his statement that he felt his hearing acuity was the same.  

Given the possible worsening, the Board finds that a remand is necessary in order to obtain another VA examination of his hearing acuity.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

Additionally, there is a January 2012 private audiological examination in which the Veteran is shown to have a speech discrimination score of 92 percent, although it is unclear from the record whether that speech discrimination score is Maryland CNC or not.  On remand, such should be clarified.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel, particularly with regards to private audiological examinations).

Finally, any ongoing private and/or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his right ear hearing loss, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Confirm with the Veteran's private audiologist-B.N., Aud. at MedCenter One/Sanford Clinic-whether the Maryland CNC test was used in the audiometric testing completed in January 2012.  If confirmation cannot be established and further inquiry with regards to any private audiological examination as to this issue would be futile, such should be noted in the claims file and the Veteran should be so notified.

3.  Schedule the Veteran for a VA audiological examination in order to determine whether any demonstrated right ear hearing impairment is related to military service or to his service-connected left ear hearing loss or tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing on the right side.  38 C.F.R. § 3.385.

The examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

The examiner should address the Veteran's history of hearing loss and tinnitus, to include when the onset of symptomatology began, as well as his history of noise exposure before, during and after military service.  

For any right ear hearing impairment identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should focus specifically on whether the noise exposure in service is the cause of any current right ear hearing loss, as well as whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

If the examiner believes that right ear hearing loss is not traceable to military service, he/she should address whether the Veteran's right ear hearing loss more likely, less likely or at least as likely as not has been caused by his service-connected left ear hearing loss and/or tinnitus.  The examiner should also opine whether the Veteran's right ear hearing loss has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected left ear hearing loss and/or tinnitus.

All opinions must be accompanied by an explanation.  If the examiner determines that any question cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim of service connection for right ear hearing loss.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

